Citation Nr: 0516645	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  94-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the residuals of a shell fragment wound to the 
right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A Notice of Disagreement was received in May 
1993.  A Statement of the Case was issued in May 1993.  A 
timely appeal was received in June 1993.  The Board remanded 
the above-listed issue in October 2003 for additional 
development.  A Supplemental Statement of the Case was issued 
in February 2005 and the veteran's case has been returned to 
the Board for final consideration.  

The Board notes that in processing the veteran's claims the 
RO has occasionally listed service connection for 
degenerative joint disease of the right hip as a separate and 
distinct issue.  The Board considers, however, the veteran's 
degenerative joint disease of the right hip to be a residual 
of the already service-connected shell fragment wound to the 
right hip, and will determine whether the veteran is entitled 
to a higher rating for the shell fragment wound to the right 
hip, with that as a premise.  


FINDINGS OF FACT

1.  The veteran's muscle injury residuals of a shell fragment 
wound to the right hip is not productive of more than a 
moderate muscle disability.

2.  Residuals of the veteran's service-connected shell 
fragment wound to the right hip include degenerative joint 
disease of the right hip, manifested by limitation of motion, 
pain, weakness, fatigability, and lack of endurance during 
flare-ups.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for muscle injury residuals of a shell fragment wound to the 
right hip have not been met.  38 U.S.C.A. §§ 1155, 7105 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5315 (1996); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, and 
4.73, Diagnostic Code 5315 (2004).  

2.  The criteria for an evaluation of 10 percent for 
degenerative joint disease of the right hip as a residual of 
a shell fragment wound to the right hip have been met.  
38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, and 4.71a, Plate II and 
Diagnostic Codes 5251, 5252 and 5253 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
well after the initial AOJ decision.  Where, as here, notice 
was not provided prior to the initial AOJ decision, the 
veteran has the right to VCAA content complying notice and 
proper subsequent VA process.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in August 1992, before the 
enactment of the VCAA.  The RO sent a letter to the veteran 
in September 1992, prior to the initial AOJ decision, seeking 
additional information on the veteran's claims.  In November 
2001, the RO notified the veteran by letter of the first, 
second and third elements required by the Pelegrini II Court 
as stated above.  In addition, he was specifically told that 
it was his responsibility to support the claim with 
appropriate evidence.  The Supplemental Statement of the Case 
issued in March 2002 also notified the veteran of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim.  The Board remanded the present issue to the Appeals 
Management Center (AMC) in October 2003 for further 
development.  In September 2004, the AMC sent a letter to the 
veteran again informing him of the first three Pelegrini II 
elements.  The Supplemental Statement of the Case issued in 
February 2005 set forth in detail the laws and regulations 
regarding VA's duty to notify and assist the veteran. 

Although the VCAA notice letters and other documents provided 
to the veteran do not specifically contain the fourth 
Pelegrini II element (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the letters and documents, read as a whole, give notice 
to the veteran of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim and possibly leading to such information and evidence.  
See Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. 
Vet. App. Apr. 14, 2005).  VA has, therefore, complied with 
the VCAA notice requirements.  When the veteran has received 
notice that complies with the statute and regulation, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  His 
service medical records are in the file.  VA treatment 
records were obtained.  The veteran identified private 
treatment records related to his claim, and VA requested and 
obtained those records.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
November 1992, July 1997 and November 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's right hip condition 
since he was last examined.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.


II.	Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for the right hip 
injury is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran was initially granted service connection for the 
shell fragment wound to the right hip and evaluated as 10 
percent disabling under Diagnostic Code 5315 for moderate 
injury to Muscle Group XV.  By regulatory amendment effective 
July 3, 1997, changes were made to the schedular criteria for 
evaluating muscle injuries, as set forth in 38 C.F.R. 4.55, 
4.56, and 4.73.  See 62 Fed. Reg. 30,235-240 (1997). The 
revised schedule was not promulgated to substantively change 
the criteria, but rather "to update this portion of the 
rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.

Under 38 C.F.R. § 4.56 prior to July 3, 1997, the principal 
symptoms of muscle disability include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
38 C.F.R. § 4.50 (1996).  A slight muscle disability is the 
type of injury from a simple wound of muscle without 
debridement, infection or effects of laceration.  History of 
the injury should include service department record of a 
wound of slight severity or relatively brief treatment and 
return to duty; healing with good functional results; and no 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings include minimal 
scarring; slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus; and no significant impairment of 
function and no metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(a) (1996).  

Disabilities classified as causing moderate muscle disability 
include a through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment.  History and complaint includes evidence 
of hospitalization for treatment of the wound; and record of 
consistent complaints of one or more cardinal symptoms, 
particularly fatigue and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus; and of 
definite weakness or fatigue in comparative tests.  38 C.F.R 
§ 4.56(b) (1996).  

Under the old regulation, the type of injury causing 
moderately severe muscle disability is the result of a 
through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement, prolonged infection, or with 
sloughing of soft parts.  History and complaints should 
include evidence of hospitalization for a prolonged period 
for treatment of wound of severe grade, and consistent 
complaint of cardinal symptoms.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings should include 
relatively large entrance and (if present) exit scars, 
situated as to indicate the track of missile through 
important muscle groups.  There would be indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) would give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
4.56(c) (1996).

Muscle disabilities of a severe nature include a through and 
through or deep penetrating wound due to high velocity 
missile, large or multiple low velocity missiles, explosive 
effect of high velocity missile, or shattering bone fracture 
with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.  Said disability would have a similar history 
as a moderately severe disability but in an aggravated form.  
Objective findings would include extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles are in the wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to faradic current compared with the 
sound side may be present.  Visible or measured atrophy may 
or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d) (1996).

A compound comminuted fracture with muscle damage from the 
missile establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
If injury is through-and-through with muscle damage, the 
disability is always at least a moderate injury, for each 
group of muscles damaged.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  
38 C.F.R. § 4.72 (1996).

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56 provides that an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; and a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56 (a) & (b) (2004).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56 (c) (2004).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) 
(2004).  A slight muscle disability is the type of injury 
from a simple wound of muscle without debridement or 
infection.  History of the injury should include service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objective findings include minimal scarring; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1) (2004).  

The type of injury associated with a moderate muscle 
disability is described as being from a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of one or more cardinal signs and 
symptoms of muscle disability, particularly lower threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings should include entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2004).

A moderately severe muscle disability comprises a through and 
through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. 4.56(d)(3) 
(2004).

Severe muscle disability contemplates through and through or 
deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There should be a 
history of hospitalization for a prolonged period for 
treatment of the wound, with consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpable loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; and 
abnormal muscle swelling and hardening in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. 4.56(d)(4) (2004).  
If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56(d)(4) (2004).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  There will be 
no rating assigned for muscle groups which act upon an 
ankylosed joint, except for an ankylosed knee, if muscle 
group XIII is disabled (rated at the next lower level than 
would otherwise be assigned); and an ankylosed shoulder, if 
muscle groups I and II are severely disabled (evaluation 
under diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups will not be rated).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  For compensable muscle group injuries 
that are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions that do 
not act upon ankylosed joints, each muscle group injury shall 
be separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.55 (2004).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through and through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2004).  Section 4.40 does not, however, require a 
separate rating for pain, but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Under Diagnostic Code (DC) 5315, Muscle Group XV comprises 
the muscles of the medial thigh group (adductor longus, 
adductor brevis, adductor magnus and gracilis) and functions 
such as adduction and flexion of the hip and flexion of the 
knee.  38 C.F.R. § 4.73, DC 5315 (1996 and 2004). A 
noncompensable rating is warranted for slight muscle 
injuries; 10 percent rating is warranted for moderate muscle 
injuries; 20 percent rating is warranted for moderately 
severe muscle injuries; and a maximum 30 percent rating is 
warranted for severe muscle injuries.  Id.  

The service medical records indicate that the veteran 
sustained a fragment wound to the right hip on January 13, 
1968.  A Clinical Record Cover Sheet indicates that the 
injury was a penetrating fragment wound to the right hip with 
no artery or nerve involvement.  The wound was debrided and 
sutured.  A narrative included in the service medical records 
indicates that the fragment wound to the right hip was a 
through and through wound over the lateral aspect of the 
right thigh in the area of the greater trochanter.  Labs and 
x-rays were reported normal.  The wound was cleaned up with 
frequent dressing changes.  Secondary wound closure was on 
January 17, 1968.  The wound healed well.  The veteran was 
discharged to duty.

The post-service medical evidence consists of VA treatment 
records from December 1995 through January 2002, private 
treatment records from November 1991 through May 1993, and VA 
examinations conducted in November 1992, July 1997 and 
November 2004.  The VA treatment records do not reveal any 
complaints of, or treatment for, the veteran's right hip.  
The private treatment records show only an April 30, 1993 
treatment note, reflecting complaints of pain in the hips 
related as due to an injury in Vietnam.  

The November 1992 VA examination report does not reflect that 
a physical examination of the veteran's right hip was 
conducted and no objective findings were reported.  (The 
examiner focused on the veteran's spine.)  The only 
information relating to the right hip is in the history given 
by the veteran.  An x-ray was taken, however, of the right 
hip, which revealed mild degenerative changes with minimal 
thinning of the weight-bearing portion of the hip joint and 
periarticular osteophytes.  No foreign bodies were 
identified. 

At the July 1997 VA examination, the veteran reported the 
shrapnel wound to the right hip and indicated that he has 
dull nagging pain in it at all times.  He stated, however, 
that the pain does not interfere with his work as a rancher.  
He reported having had x-rays that he was told showed 
arthritis.  Physical examination of the right hip revealed 
range of motion of 90 degrees of flexion, 30 degrees of 
extension, 55 degrees of abduction, and 40 degrees of 
adduction.  No tenderness was found.  X-rays of the right hip 
showed mild osteophyte formation of the right femoral head, 
but otherwise were unremarkable.  

At the November 2004 VA examination, the veteran reported 
occasional pain, stiffness and weakness in his right hip, but 
no swelling, heat or redness.  Examination revealed that 
although it was not unstable and does not give way or lock, 
there was fatigability and lack of endurance.  He takes over-
the-counter ibuprofen daily, which helps a little.  He 
reported that any kind of prolonged walking or standing, or 
trying to lift anything heavy causes flare-ups.  Flare-ups 
are also caused by cold weather.  Resting and medications 
alleviate the flare-ups.  He does not use any crutches, 
braces, canes or corrective shoes.  He stated that he owns 
his own livestock business, and he cannot ride horses as much 
as he used to and cannot pick up heavy feedbags because of 
his hip and his back.  

Physical examination of the skin of the hip revealed that the 
veteran has two scars on his right hip.  One was 4.5 cm long 
and the other and 4 cm long.  They were .2 to .3 mm wide.  
The scars were not elevated, depressed, irregular or scaly.  
They were mildly hypopigmented.  They were not tender to the 
touch, but the veteran related that they sometimes feel 
sensitive, especially at night.  There was no edema, keloid 
formation, or inflammation of the scars.  

Physical examination of the right hip joint revealed it was 
painful on motion.  He did not have any functional 
limitations on standing, but walked with a mild limp.  There 
were no callosities, breakdown, or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  The right hip 
did not show any evidence of edema, effusion, instability, 
redness, heat, abnormal movement or guarding of movement.  
The veteran did, however, have pain on range of motion.  When 
taking pain into consideration, the veteran had range of 
motion of the right hip limited to 100 degrees of flexion, 20 
degrees of extension, 15 degrees of adduction, and 35 degrees 
of abduction.  External rotation was 0 to 50 degrees, and 
internal rotation was 0 to 30 degrees, with pain.  Repetitive 
use caused an increase in pain, which thereby decreased his 
range of motion by about five degrees more.  Pain had the 
major impact.  X-rays revealed degenerative changes of the 
right hip joint with degenerative spurring of the acetabular 
and the lateral aspect of the right femoral head; and slight 
narrowing of the hip joint.

The examiner's impression was fragment wound to the right hip 
with scar being occasionally sensitive, but no edema, 
inflammation, or keloid formation of the scar, with 
occasional pain in the hip with limitation in function 
because of pain, mild, and moderate flare-ups; and 
degenerative joint disease of the right hip.  

Because the veteran's shell fragment wound to the right hip 
was through and through or penetrating, it would be rated at 
the least as moderately disabling, as it currently is.  See 
38 C.F.R. § 4.72 (1996); 38 C.F.R. § 4.56(b) (2004).  The 
Board finds, however, that the criteria for evaluating the 
veteran's shrapnel wound to the right hip as moderately 
severe (i.e., 20 percent disabling) have not been met under 
either version of the rating criteria.  Service medical 
records of treatment of the shell fragment wound to the right 
hip do not show the wound was of a severe grade, or that the 
veteran suffered a prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  There is also no objective 
medical evidence that the veteran has relatively large 
entrance and exit scars; palpably moderate loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles compared with the left hip; positive evidence of 
marked or moderately severe loss of strength and endurance of 
the muscle group involved in comparison with the left hip; or 
unemployability because of inability to keep up with work 
requirements.  The veteran's appeal for an increased 
disability rating in excess of 10 percent for muscle injury 
residuals of the shell fragment injury to the right hip is, 
therefore, denied.

This does not, however, end the Board's inquiry.  The issue 
before the Board is simply listed as residuals of a shell 
fragment wound of the right hip.  The Board must, therefore, 
consider all residuals shown by the evidence.  

The Board notes that, after remand, the AMC granted the 
veteran a 10 percent disability rating for scar residuals of 
the shell fragment wound of the right hip.  The veteran has 
not expressed any disagreement with this evaluation, and so 
that issue is not before the Board for consideration.

The medical evidence of record also shows that the veteran 
has had degenerative changes in his right hip joint as early 
as November 1992, which in 2004 was recognized by the VA 
examiner as included in the residuals of the shell fragment 
wound to the right hip.  (The Board's Remand specifically 
asked that the residuals of the veteran's wound be 
identified, and degenerative joint disease was included in 
the relevant diagnoses.)  

Arthritis substantiated by x-ray findings due to trauma, such 
as the veteran's, is rated under Diagnostic Code 5010, which 
applies the rating criteria for arthritis, degenerative, in 
Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When, however, 
the limited motion of the specific joint or joints involved 
would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis) (2004).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.

Limitation of motion of the hip and thigh is evaluated under 
Diagnostic Codes 5251 through 5253.  Diagnostic Code 5251, 
for limitation of extension of the thigh, provides a maximum 
10 percent rating when motion is limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2004).  Diagnostic 
5252, for limitation of flexion of the thigh, provides a 10 
percent rating when motion is limited to 45 degrees; a 20 
percent rating when motion is limited to 30 degrees; a 30 
percent rating when motion is limited to 20 degrees; and a 
maximum 40 percent rating when motion is limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  
Diagnostic Code 5253, for impairment of the thigh, provides a 
10 percent rating when either rotation of the thigh is 
limited (i.e., cannot toe-out more than 15 degrees), or there 
is a limitation of adduction (i.e., cannot cross legs).  A 
maximum 20 percent rating is warranted when there is a 
limitation of abduction and motions is lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2004).  
Standard motion of the hip is from 0 to 125 degrees of 
flexion, and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2004).

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2004).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (2004).  

The medical evidence shows that the veteran's right hip had 
flexion of not less than 90 degrees, extension of not less 
than 20 degrees, external rotation of not less than 50 
degrees and adduction of not less than 15 degrees.  The 
medical evidence also shows that the veteran experiences pain 
on motion, weakness, fatigability, and lack of endurance 
during periods of flare-ups.  The Board notes that the 
measurements of the right hip's range of motion take into 
account such factors as pain.  The November 2004 VA examiner 
noted that repetitive use caused an increase in pain, which 
thereby decreased the right hip's range of motion by about 5 
degrees more.  

The Board finds that the veteran is not entitled to a 
compensable rating based upon limitation of motion.  In order 
to receive a compensable rating of 10 percent, the veteran's 
right hip would have to have a limitation of flexion of at 
least 45 degrees, limitation of extension to 5 degrees, 
limitation of external rotation of at least 15 degrees, or be 
unable to cross his legs (limitation of adduction).  Even 
taking pain and subsequent limitation of motion after 
repetitive use into consideration, the limitation of motion 
is still not limiting enough to entitle him to a compensable 
rating under Diagnostic Codes 5251 through 5253.

Having found that the veteran's hip is noncompensable under 
the rating criteria for limitation of motion of the hip and 
thigh, the Board finds that the veteran is, however, entitled 
to a 10 percent evaluation under Diagnostic Codes 5010 and 
5003.  Diagnostic Code 5003 provides that when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  The 
veteran is, therefore, entitled to a 10 percent disability 
rating for degenerative joint disease of the right hip (a 
major joint) as a residual of the service-connected shell 
fragment wound.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's right hip condition 
has resulted in any hospitalization or other extensive 
treatment regimen.  In addition, there is no contention or 
evidence of record showing that it interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  His symptoms 
consist of right hip pain with limitation of motion, weakness 
and fatigability, and the rating schedule contemplates such 
impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 (2004) 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board finds, therefore, that the veteran is not entitled to 
extraschedular consideration.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for the muscle injury residuals of a shell fragment 
wound to the right hip is denied.

Entitlement to a 10 percent disability rating for 
degenerative joint disease of the right hip as a residual of 
a shell fragment wound to the right hip is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


